--------------------------------------------------------------------------------

EXHIBIT 10.17
 
AMENDMENT TWO


TO THE
AMENDED AND RESTATED
SUPPORT SERVICES AGREEMENT


THIS AMENDMENT NUMBER TWO (the “Amendment”) to AMENDED AND RESTATED SUPPORT
SERVICES AGREEMENT dated July 5, 2012 (the “Agreement”) is made effective the
1st day of January, 2013 (the “Amendment 2 Effective Date”) by and between
Comcast Cable Communications Management, LLC, a Delaware limited liability
company, on behalf of its applicable affiliates and subsidiaries, with offices
at One Comcast Center, 1701 JFK Blvd., Philadelphia, PA 19103 (“Comcast” or
“Reseller”) and Support.com, Inc., a Delaware corporation with offices at 900
Chesapeake Drive, 2nd Floor, Redwood City, CA 94063 (“Support.com”), each a
“Party” and collectively the “Parties.”


BACKGROUND


WHEREAS, the Parties entered into an amended and restated Support Services
Agreement dated July 5, 2012; and


WHEREAS, the Parties wish to amend certain pricing provisions as of the
Amendment 2 Effective Date as provided herein;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties, intending to be legally bound, agree as follows:


1. 
Definitions.

 
Defined terms in the Agreement shall have the same meaning when used in this
Amendment.  In addition, as used herein:
 
“WG” refers to devices provided by Comcast to Customers that integrate the
functionality of both a cable modem and a WiFi router.
 
“WG Customer” is a Customer whose services from Comcast include the provision by
Comcast of a WG device.
 
2.
Amendment of Section 3.2.1 (“Remote Support Subscription Offerings”) of Exhibit
A (“Program Description Number 1”).

 
Section 3.2.1 of Exhibit A of the Agreement is hereby amended to read as follows
effective as of the Amendment 2 Effective Date:
 
3.2.1 Remote Support Subscription Offerings


The Services that are remote support subscription-based offerings are as listed
below and described more fully in the VPRD.  Fees due to Support.com from
Comcast for each SKU delivered are as shown below.  Effective January 1, 2013,
monthly subscription fees due to Support.com will be calculated based on the
simple average number of Customers entitled to each subscription Service (i.e.,
Customers whose Service has not been affirmatively cancelled by Comcast as
reported to Support.com) during the month based on reports run as of the last
day of each calendar month, e.g., the average number of Customers entitled in
February of a year would be the sum of the report run as of the end of January
and the report run as of the end of February, divided by 2 with the exception of
the one-month Wireless Networking Support with Professional Installation
subscription (the “One-Month Wireless Networking Support with Professional
Installation” SKU) which will be paid on a per installation basis and the
quantity of such installations will be reported by Comcast to Support.com each
calendar month no later than five (5) business days following the end of such
month along with reasonable supporting documentation.
 

Confidential Amendment 2 to Program Description 1

 
1

--------------------------------------------------------------------------------

 


A one-time activation/setup fee to Support.com is required at the time of sale
for certain subscription Services unless waived as specified in the table and
SKU descriptions below within this Section 3.2 commencing with the Amendment 2
Effective Date. Further, the subscription Services are subject to termination
fees during limited periods as provided below in Paragraph 6.1 (“Service
Delivery Wholesale Pricing; Termination Fees”).
 
ACTIVATION/SETUP FEES (Wholesale price to Support.com)
“WG”
Customer has a WG device or is ordering one at time of sale/upgrade of a SKU
below and is reported by Comcast to Support.com within five (5) business days of
the end of the sale/upgrade month to have been a WG customer at the time of the
sale/upgrade
  “No WG”
Customer does not have a WG device or a pending order for one at the time of
sale/upgrade of a SKU below
Subscription SKU
On Initial Sale of SKU
On Upgrade to this SKU
On Initial Sale of SKU
On Upgrade to this SKU
One-Month Wireless Networking Support with Professional Installation
***
N/A
***
N/A
Wireless Networking Support
***
***
$*** (unless within prior 30 days Comcast on-site professional installation
is complete)
***
Wireless Gateway “WG” Support
***
***
N/A
N/A
Computer Maintenance
***
***
***
***
Wireless Networking and Computer Performance
***
***
$***
$*** (less any activation/setup fee previously paid by Comcast to Support.com
for the Customer up to $***)
Help Desk
***
***
$***
$*** (less any activation/setup fee previously paid by Comcast to Support.com
for the Customer up to $***)
Complete Home/Help Desk Plus Support
$***
$***
$***
$*** (less any activation/setup fee previously paid by Comcast to Support.com
for the Customer up to $***)
Extreme 305 Complete Home Support Bundle
***
***
N/A
N/A
Computer Performance Tool (Software)
***
***
***
***




Confidential Amendment 2 to Program Description 1

 
 
2

--------------------------------------------------------------------------------

 
 
In the event a Customer downgrades, no additional activation/setup fee will be
charged and no credit will be issued for any past activation/setup fee paid.
 
Commencing with the Amendment 2 Effective Date, Support.com agrees that for each
invoice submitted under this Program Description, it will provide reasonable
supporting documentation within five (5) business days following delivery of
such invoice, and Comcast agrees that within five (5) business days of
requesting any credits under this Program Description, it will provide
reasonable supporting documentation for such credit request (including the
detailed data used by Comcast to create such credit request).


Further, Comcast and Support.com mutually agree that either party will make a
credit or adjustment request for a calendar month only if such credit or
adjustment request is for an amount in excess of ***.


Financial Reconciliation of Suspended Subscriptions
 
 
(a)

 
 
i.
Notwithstanding any other provision of the Agreement, Support.com will not
charge a new activation/set-up fee upon reinstatement of any Customer whose
entitlement to a Subscription Service with such a fee was previously terminated,
provided that the Customer’s reinstatement occurs within ninety (90) days of
termination to the same subscription SKU or one to which the Customer could have
upgraded or downgraded to without an activation/set-up fee had the Customer
remained in good standing during the period. This includes customer’s with a
change of address to a new primary service address.

 
 
ii.
For the avoidance of doubt, activation/set-up fees, and TF, for transfers
between subscriptions shall continue to be handled as set forth in Section
3.2.1, and 6.1, respectively, of the Program Description.

 
 
(b)
If and to the extent a Termination Fee (“TF”) under the Agreement was due to
Support.com with respect to a Customer, such Termination Fee will be waived by
Support.com upon reinstatement of the Customer on the condition that such
reinstatement occurs within ninety (90) days of termination and Support.com is
promptly notified of reinstatement of entitlement for the Customer using the
following process:

 
 
i.
Within five (5) business days following the end of each calendar month, Comcast
shall provide Support.com with a TF Re-Connected Adjustment Report covering all
TF reinstatements for that calendar month and reasonable supporting
documentation.  Support.com shall review the Report and shall inform Comcast
within five (5) business days whether it agrees with or disputes the requested
credit.  After the Parties agree to a credit adjustment, Support.com shall
generate a credit memo within five (5) business days, and shall submit the
credit memo to Comcast.

 
 
(c)
[Deleted.]

 
 
(d)
[Deleted.]




Confidential Amendment 2 to Program Description 1


 
3

--------------------------------------------------------------------------------

 
 
The following amended and restated provisions in this Section 3.2 (“Service
SKUs”) are effective on the Amendment 2 Effective Date.
 
Wireless Networking Support
Description: Helps users set up and manage a secured wireless network, connect
up to five (5) devices, and support any wireless network issues they encounter.


Support.com Fees
$*** per month per active subscriber for one home network, plus activation/setup
fee of $*** (unless activation/setup is performed by Comcast’s on-site
provider).


Members get a discount on remote and onsite incident services.


Wireless Gateway (“WG”) Support
Description: Helps users set up and manage a secured wireless network using the
WG device, connect up to five (5) devices, and support any wireless network
issues they encounter.


Support.com Fees
$*** per month per active subscriber for one WG network; No activation/set-up
fees apply to WG Support.  In the event Comcast chooses to begin charging WG
Customers a retail activation/set-up fee, the Parties will meet and negotiate in
good faith a wholesale share of such fee(s) payable to Support.com.


Members get a discount on remote and onsite incident services.


One-Month Wireless Networking Support with Professional Installation
Description: A thirty (30) day entitlement with the same features as the
Wireless Networking Support subscription SKU.


Support.com Fees
One-time $*** per Customer receiving on-site professional wireless network
installation through Comcast, for so long as Comcast includes a thirty (30) day
entitlement to the Wireless Networking Support SKU services provided by
Support.com with such on-site professional wireless network installations; No
activation/set-up fees apply to One-Month Wireless Networking Support with
Professional Installation so long as the persons providing the onsite
professional wireless network installation complete the required aspects of the
onsite installation for the Customer before entitlement to this SKU commences.


 If, during the thirty (30) day entitlement period, the Customer upgrades to a
different XSS subscription, the Support.com fee shall be the fee for such other
subscription under Section 3.2 of the Program Description and the *** fee
described in this section shall not be charged separately. If the $*** fee has
already been charged to Comcast, Support.com shall credit such amount back to
Comcast.
 

Confidential Amendment 2 to Program Description 1


 
4

--------------------------------------------------------------------------------

 
 
Computer Maintenance
Description: Includes automated support through Desktop Agent, plus license for
Cosmos for each supported computer. Members get a discount on remote and onsite
incident services.


Support.com Fees
$*** per month per active subscriber for up to four (4) supported computers;
this SKU may not be proactively sold to new subscribers after July 5, 2012;
provided, however, that this SKU may be sold if requested by the Customer until
December 31, 2012 after which no further sales of this SKU are permitted.


Support.com will continue to provide Services in relation to this SKU during the
Term to Customers who are active subscribers to this SKU as of December 31,
2012, after which time no new subscribers may be added using this SKU. These
pre-existing subscribers as of December 31, 2012 will continue to be entitled to
have up to five (5) live assisted tune-ups in total per year upon request.
Comcast will continue to pay fees to Support.com in relation to active
subscribers during the Term as provided in Section 5 (“Payment Terms; Taxes”) of
the Agreement.
 
Maintenance and Networking Bundle
Description: Coverage of one home network and up to four (4) supported
computers; installation of anti-virus (“AV”) where required.


Support.com Fees
$*** per month for coverage of one home network and up to four (4) supported
computers + activation/set-up fee of $***.
 
 
This SKU will be replaced by the Wireless Networking and Computer Performance
SKU on July 5, 2012 and will not be sold to new subscribers after that
date.  Subscribers to this service active prior to this time will continue to be
entitled to have up to five (5) live assisted tune-ups in total per year upon
request at no additional charge.


Wireless Networking and Computer Performance
Description: A bundled offering of the Wireless Networking subscription SKU and
license to the Support.com End-User Software Cosmos along with live support for
issues and questions related to Cosmos


Support.com Fees
$*** per month. per active subscriber for coverage of one home network and up to
four (4) supported computers +  activation/set-up fee of $*** (unless Customer
has a WG device, in which case activation/set-up is waived)


For Customers who are active subscribers to this SKU as of July 5, 2012, Cosmos
software will be offered on a proactive self –install basis to pre-existing
subscribers at any future point of service delivery. These pre-existing
subscribers will continue to be entitled to have up to five (5) live assisted
tune-ups in total per year upon request at no additional charge. Software will
be communicated to Comcast customers as Computer Performance Tool


Members get a discount on remote and onsite incident services.
 

Confidential Amendment 2 to Program Description 1

 
 
5

--------------------------------------------------------------------------------

 


Help Desk
Description: Includes the Wireless Networking and Computer Performance SKU, plus
software troubleshooting and configuration, new PC set-up, peripheral
installation and troubleshooting, Internet security services, smart phone setup,
and training materials (maximum 30 minutes on areas within program scope); for
the avoidance of doubt, this SKU includes everything in Help Desk Plus with the
exception of malware removal. Cosmos software will be communicated to Comcast
customers as Computer Performance Tool


Support.com Fees
$*** per month per active subscriber + activation/set-up fee of $***; (unless
Customer has a WG device, in which case activation/set-up is waived)


Members get a discount on remote and onsite incident services.


IMPORTANT NOTE: this is a trial SKU that will be sold in a pilot during January,
February and March 2013 pursuant to mutually agreed procedures.  After the trial
period, any further sales of this SKU will be only by mutual agreement of the
Parties, which agreement may be effected pursuant to Section 8.2.2 without
further amendment of this Agreement or Program Description.


Complete Home/Help Desk Plus
Description: Includes the Help Desk SKU subscription Services plus entitlement
to Internet Security and Virus Removal SKU Services as needed.  Subscription
requires Customer to maintain approved active anti-virus software upon
activation/set-up. For customers who are active subscribers to this SKU as of
July 5, 2012, Cosmos software will be offered on a proactive self-install basis
to any pre-existing subscribers at any future point of service delivery.
Software will be communicated to Comcast customers as Computer Performance Tool


Support.com fees
$*** per month for up to four (4) supported computers + activation/set-up fee of
$***


Members get a discount on remote and onsite incident services.


Extreme 305 Complete Home Support Bundle
Description: This SKU may only be offered to Comcast Customers who are
subscribers to Comcast’s Xfinity Extreme 305 High-Speed Internet package.
Includes the Help Desk SKU subscription Services plus entitlement to Internet
Security and Virus Removal SKU Services as needed.  Subscription requires
Customer to maintain approved active anti-virus software upon activation/set-up.


Support.com Fees
$*** per month for up to four (4) supported computers; no activation/set-up fee
 

Confidential Amendment 2 to Program Description 1

 
 
6

--------------------------------------------------------------------------------

 


Computer Performance Tool
Description: STAND-ALONE SUPPORT.COM END-USER SOFTWARE LICENSE. Stand-alone (not
bundled with any other Services) distribution of a licensed copy of the
Comcast-branded Cosmos product (a Support.com End-User Software product) to a
Customer on monthly subscription terms pursuant to procedures and processes as
mutually agreed and reflected in the VPRD.


As mutually agreed, the parties will cooperate in good faith to promote
activation of the Computer Performance Tool by subscribers.


Support.com agrees to provide reports to Comcast of activations on a monthly
basis.


Support.com Fees
$*** per month per subscriber; subscribers will be provided email notification
of license key and download location; no installation services included,
although Support.com is responsible for supplying and updating as necessary
“help” content for the Microsite related to installation and use of features.


For the avoidance of doubt, the phrase “Members get a discount on remote and
onsite incident services” means that any discount on wholesale pricing described
herein applies only if the Member simultaneously receives a similar discount to
the retail price charged.


3.
Addition of Termination Fee for New “Extreme 305 Complete Home Support Bundle”
SKU.



The “Subscription Termination Fees” chart of Section 6.1 (“Service Delivery
Wholesale Pricing; Termination Fees”) of Program Description No. 1 is hereby
amended to read as follows as of the Amendment 2 Effective Date:
 

       
Complete Home
Wireless  
Wireless Networking  &
 
Help Desk Plus
Networking  
Computer Performance/
 
Extreme 305 Complete
 Support
WG Support
Maint & Net. Bundle
Help Desk
Home Bundle
   
 
             
Month
TF
Month
TF
Month
TF
Month
TF
Month
TF
                   
1
$***
1
$***
1
$***
1
$***
1
$***
                   
2
$***
2
$***
2
$***
2
$***
2
$***
                   
3
$***
3
$***
3
$***
3
$***
3
$***
                   
4
$***
4
$***
4
$***
4
$***
4
$***
                   
5
$***
5
$***
5
$***
5
$***
5
$***
                   
6
$***
6
$***
6
$***
6
$***
6
$***

 
4.
Elimination of Service Sales Fees.



Section 6.2 (“Service Sales Fees”) of Exhibit A (“Program Description”) of the
Agreement is hereby deleted in its entirety as of the Amendment 2 Effective
Date.
 

Confidential Amendment 2 to Program Description 1

 
 
7

--------------------------------------------------------------------------------

 


5.
Amended Refund Policy.



Section 6.5 (“Refund Policy”) of Exhibit A (“Program Description”) of the
Agreement is hereby amended to read as follows effective as of the Amendment 2
Effective Date:


6.5  Refund Policy
 
Support.com will deliver the Services in accordance with the applicable Service
standard operating procedure and the mutually agreed Customer Terms and
Conditions as stated in the VPRD.  Generally, in the event Support.com fails to
complete an incident-based Service, Support.com will not charge the Customer at
the time of service and if necessary initiate refund procedures as specified in
the VPRD if the Customer has already been charged.  If a Customer subsequently
experiences a problem with the incident-based Service, Support.com will use
commercially reasonable efforts to try to resolve the Customer’s problem, at no
additional charge for a period of up to *** from the date the Services were
originally completed.  For all Services completed (including, without
limitation, all subscription Services through the subscription term or any
termination), no refund or credit will be provided by Support.com to any
party.  For the avoidance of doubt, activation/setup fees and previously billed
monthly subscription fees are not refundable.  Any Customer refund in relation
to conforming Services is the sole responsibility of Comcast.
 
6.
Discontinuation of Ninjato Set-up Fees for Third-party Sales Services Providers.



Section 6.8 (“Third-Party Sales Services Providers”) of Exhibit A (“Program
Description”) of the Agreement is hereby deleted in its entirety as of the
Amendment 2 Effective Date.
 
7.
Additional Reporting.



Support.com will provide a daily service delivery report of every Customer on
record that includes: service delivery tickets (or lack thereof); completed work
orders; attempted delivery; and mutually-agreed upon dispositions.


8.
Removal of Service Sales Fees from Up-sell/Cross-Sell Procedures.



Section 14 (“Up-sell/Cross-Sell Training and Procedures”) of Exhibit A (“Program
Description”) of the Agreement is hereby amended to read as follows:


14.            Up-sell/Cross-Sell Training and Procedures.


On or before December 1, 2011, Support.com agrees to put in place mutually
agreed training programs and processes by which its delivery agents will offer
to Customers other Signature Support Services (incidents and subscriptions),
including but not limited to right sizing level of service to match the
customer’s need. In the event such right sizing is required, SDC will perform
the sale and will not send the Customer to the sales organization to have the
right sizing performed.  SDC is solely responsible for inputting any upsell
orders it takes into the Comcast Billers within twenty-four (24) hours of taking
the order.
 

Confidential Amendment 2 to Program Description 1

 
 
8

--------------------------------------------------------------------------------

 
 
9.
Correction of Typographical Error.



Section 13(c) (“Misdirected Calls”) of Exhibit A (“Program Description”) of the
Agreement is hereby amended as of the Amendment 2 Effective Date to replace the
word “weekly” in the first sentence of subsection (c) with the work “monthly” to
conform to the specified reporting frequency. As amended the first sentence of
Section 13(c) reads “Support.com will provide Comcast, on a monthly basis, a
Misdirected Call report for the prior month’s activity, which report is subject
to audit by Comcast.”


10.
Effect of Amendment.



Except as expressly amended herein, the Agreement remains in full force and
effect.


IN WITNESS WHEREOF the Parties have entered into this Amendment as of the
Amendment 2 Effective Date.
 
 
COMCAST CABLE COMMUNICATIONS
 
SUPPORT.COM, INC.
MANAGEMENT, LLC
                 
By:
     
By:
   
Name:
   
Name:
 
Title:
   
Title:
           
Date:
   
Date:
 

 
 

Confidential Amendment 2 to Program Description 1

 
9

--------------------------------------------------------------------------------